Citation Nr: 0211419	
Decision Date: 09/05/02    Archive Date: 09/09/02

DOCKET NO.  99-24 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for allergic rhinitis.


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from April 1981 to April 
1985 and from July 1985 to May 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO).  The Board remanded this matter to the 
RO in February 2001 for additional development.  The RO 
complied with the remand instructions and has returned the 
case to the Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The medical evidence of record shows that the veteran's 
allergic rhinitis underwent an increase in disability during 
her period of active service.


CONCLUSION OF LAW

Allergic rhinitis was aggravated by active service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.304 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides, 
among other things, that VA shall make reasonable efforts to 
notify a claimant of relevant evidence needed to substantiate 
her claim for a benefit under a law administered by VA.  The 
VCAA also requires VA to assist a claimant in obtaining such 
evidence.  See 38 U.S.C. §§ 5103, 5103A (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.159).

First, VA has a duty under the VCAA to notify the veteran and 
her representative of any information and evidence needed to 
substantiate and complete a claim.  In the present case, the 
veteran was informed on several occasions of the evidence 
needed to substantiate her claim and provided an opportunity 
to submit such evidence.  See 38 U.S.C. § 5103A.  In a rating 
decision dated July 1999, the veteran was informed of the 
basis for the denial of her claim and of the evidence 
necessary to substantiate that claim.  Moreover, in a 
Statement of the Case issued in August 1999 and Supplemental 
Statements of the Case issued in March 2000 and May 2002, the 
RO notified the veteran of all regulations pertinent to her 
claim, informed her of the reasons for the denial, and 
provided her additional opportunities to present evidence and 
argument in support of her claim.

In addition, the RO sent development letters to the veteran 
in January and December 1999 that identified specific 
evidence and informed the veteran of her responsibilities 
regarding the acquisition of that evidence.  Accordingly, the 
Board finds that the rating decisions, Statement of the Case, 
Supplemental Statements of the Case, and related letters 
provided to the veteran specifically satisfy the requirement 
of 38 U.S.C.A. § 5103 of the new statute.  These documents 
clearly notified the veteran of the evidence necessary to 
substantiate her claim.  Under these circumstances, the Board 
finds that the notification requirement of the VCAA has been 
satisfied.

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate her claim.  The VA 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining identified private medical records.  The RO also 
afforded the veteran a VA medical examination and opinion.  
The Board remanded this matter in February 2001 and the RO 
accomplished the necessary development.  Therefore, the Board 
finds that VA has done everything reasonably possible to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA and the applicable 
regulatory changes published to implement that statute.  In 
light of the foregoing, the Board's decision to proceed in 
adjudicating this claim does not prejudice the veteran in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2001).  
Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In the case of aggravation, the pre-existing disease or 
injury will be considered to have been aggravated where there 
is an increase in disability during service.  See 38 U.S.C.A. 
§ 1153 (West 1991); 38 C.F.R. § 3.306(a) (2001).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
See 38 C.F.R. § 3.306(b) (2001).  A veteran who served during 
a period of war or during peacetime service after December 
31, 1946, is presumed to be in sound condition except for 
defects noted when examined and accepted for service.  Clear 
and unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
See 38 U.S.C.A. §§ 1111, 1137 (West 1991); 38 C.F.R. 
§ 3.304(b) (2001).

Diseases of an allergic etiology may not be disposed of 
routinely for compensation purposes as constitutional or 
developmental abnormalities.  38 C.F.R. § 3.380 (2001).  
Service connection must be determined on the evidence as to 
existence prior to enlistment and, if so existent, a 
comparative study must be made of its severity at enlistment 
and subsequently.  Increase in the degree of disability 
during service may not be disposed of routinely as a natural 
progress nor as due to the inherent nature of the disease.  
However, seasonal and other acute allergic manifestations 
subsiding on the absence of or removal of the allergen are 
generally to be regarded as acute diseases, healing without 
residuals.  The determination as to service incurrence or 
aggravation must be on the whole evidentiary showing.  38 
C.F.R. § 3.380.

The veteran submitted a claim of entitlement to service 
connection for allergies in January 1999.  She alleged that 
she had occasional problems with hay fever prior to being 
prescribed amoxicillin during active service.  Thereafter, 
her allergies worsened and she now had many inhalant, drug, 
and food allergies.  The veteran explained that she received 
allergy medication over-the-counter in service; therefore, 
the service medical records would not contain complete 
documentation.  

In her VA Form 9, the veteran reported that she had had 
continuous treatment for her allergies since service.  She 
described the limitations imposed by her allergies.  The 
veteran also submitted a statement from a coworker who had 
witnessed the veteran's allergic reactions to items in the 
workplace.

The service medical records include the January 1981 
enlistment examination in which the veteran reported a 
history of hay fever and an allergy to penicillin.  During a 
May 1981 examination, the veteran reported mild hay fever 
since 1980, treated with over-the-counter medication, and 
with no complications or sequelae.  In February 1982, the 
veteran complained of sinus pain, cough and congestion, and 
was assessed with sinusitis.  In February 1985, the veteran 
reported perennial eye and nose symptoms such as sneezing and 
itchy.  She was assessed with rhinitis.  In July 1987, the 
veteran reported a history of sinus problems with headaches.  

In May 1988, the veteran reported a many year history of 
perennial sneezing and nasal symptoms.  She stated that she 
was bothered by many odors, fumes, smoke, and dust.  The 
impression was possible perennial allergic rhinitis with non-
allergic component.  Allergy testing identified several 
allergens.  A follow-up assessed her with probable non-
allergic rhinitis.  The veteran was again diagnosed with 
rhinitis in May 1989.  In December 1989, the veteran 
developed a rash all over her body due to an allergic 
reaction to amoxicillin. 

In a letter from B.E. Holmes, M.D. received in March 1999, he 
wrote that his enclosed medical records did not show 
treatment for allergies.  However, the records showed that 
the veteran had allergy and sinus treatment on numerous 
occasions from April 1992 through June 1997.  A June 1997 
letter from Jeremy L. Potts, M.D. indicated that the veteran 
was referred to him for sinus and allergy problems.  She 
presented with a 5 day history of pain and pressure in her 
face and eyes, left conjunctivitis, and fever.  She was given 
medication to drain her sinuses. 

In July 1998 correspondence, Bill F. Hefley, Sr., M.D., wrote 
that he had seen the veteran for allergy consultation.  The 
veteran reported persistent urticaria since the previous 
September.  Hives occurred sparsely and scattered, and lasted 
30 to 40 minutes.  The veteran also had perennial nasal 
symptoms with sneezing, runny nose, itchy eyes, and sinus 
discomfort.  She reported allergies to several medications.  
Skin tests were positive to several allergens.  The veteran 
was diagnosed with multiple atopic allergies, to which her 
urticaria may be related, and perennial allergic rhinitis.  
Dr. Hefley attached the relevant treatment records with his 
report.

A June 1998 report from North Little Rock Family Practice 
Clinic reflected a history of intermittent hives with recent 
complaint of almost daily pruritic rash involving the arms, 
legs, and neck.  The veteran also reported a history of 
allergies and requested an allergy referral.  She was 
diagnosed with chronic recurrent urticaria.

An April 1999 report from Harold Hedges, M.D. shows that the 
veteran presented with complaint of multiple reactions to 
food, chemicals, and inhalants that caused chronic hives, 
skin dryness, congestion, and rhinitis.  The symptoms began 
as a 10 grader with reaction to penicillin.  Dr. Hodges 
performed allergy testing and decided to treat with 
immunotherapy and medication.

At a January 2002 VA examination, the veteran complained of 
allergic rhinitis and multiple chemical sensitivities.  She 
reported that her inhalant allergies caused nasal congestion, 
conjunctivitis, and occasional swelling of the lips and 
tongue.  Her food allergies caused nasal congestion, rash, 
diarrhea, and abdominal bloating.  Chemical sensitivities 
caused swelling of the lips and tongue, headaches, and 
difficulty breathing.  She reported that her gastrointestinal 
symptoms and increased sensitivity to chemicals developed 
while she was in service.  She had a history of allergic 
rhinitis to inhalants prior to that time.

Physical examination was essentially negative.  The veteran 
was diagnosed with allergic rhinitis, multiple food 
allergies, and multiple chemical sensitivities.  The examiner 
discussed the veteran's efforts at removing the allergens 
from her environment.  She also used medication and adhered 
to a strict diet.  The examiner opined that it was as likely 
as not that the veteran's symptomatology arose as a result of 
her military service.

In an April 2002 addendum, the examiner stated that etiology 
of allergic rhinitis and chemical sensitivities are unknown; 
however, the veteran's symptoms had worsened during military 
service.  The veteran had allergic rhinitis prior to service, 
but her symptoms worsened during service and she developed 
symptoms consistent with food allergies and chemical 
sensitivities.  In addition, her symptoms were of a chronic 
nature and not seasonal.  

Based upon the above medical evidence, the Board finds that 
the veteran's allergic rhinitis was aggravated during her 
period of active service; therefore a grant of service 
connection is in order.  The VA examiner specifically found 
that the veteran's condition had worsened during active 
service and that her present symptoms were attributable to 
her period of active service.  These findings are consistent 
with the medical evidence of record.  

Prior to active service, the veteran had occasional hay fever 
that was treated with over-the-counter medication.  During 
active service, the veteran began to receive significant 
treatment for rhinitis and allergic symptomatology.  The 
veteran continued treatment following service and her 
symptoms have now worsened to include food and inhalant 
allergies and chemical sensitivities.  The record contains no 
evidence in contradiction of the VA examiner's opinion.  
Notably, the examiner found that the veteran's rhinitis was 
chronic, rather than seasonal, in nature.  See 38 C.F.R. 
§ 3.380.  Accordingly, service connection for allergic 
rhinitis is granted.


ORDER

Service connection for allergic rhinitis is granted.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

